Citation Nr: 0027657	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  98-14 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 1971 
and from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in November 
1993.  

2.  The notice of disagreement was received in December 1993.  

3.  The veteran provided evidence in which he described 
stressors during the Gulf War.  

4.  VA physicians have diagnosed current PTSD.  

5.  VA physicians have linked the current PTSD to the Gulf 
War stressors described by the veteran.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO certified the issue of entitlement to service 
connection for PTSD to the Board.  The most recent 
Supplemental Statement of the Case (SSOC), dated in June 
1998, also listed the issue as service connection for PTSD.  
We agree.

The June 1998 SSOC relied on the PTSD service connection 
regulation in effect at that time.  However, To comply with 
the decision of the Court in Cohen v. Brown, 10 Vet. App. 197 
(1997) VA issued a final rule, effective March 7, 1997, the 
date of the Cohen v. Brown decision, to amending 38 C.F.R. 
§ 3.304(f) to read as follows:  

Service connection for PTSD requires 
medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  If the 
evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  If the 
evidence establishes that the veteran was 
a prisoner-of-war under the provisions of 
§ 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

64 Fed. Reg. 32807 (June 18, 1999), to be codified at 
38 C.F.R. § 3.304(f) (1999).  

The record shows that the veteran claimed service connection 
for PTSD, the RO denied the claim and the veteran submitted a 
timely notice of disagreement.  There was a timely request 
for an extension to the RO hearing and, at the RO hearing, 
the veteran and his representative fully explained the basis 
of a substantive appeal.  Since the RO hearing constitutes 
the veteran's substantive appeal, the July 1993 claim is 
properly in appellate status before the Board.  

The Board next turns its attention to the question of whether 
the claim is well grounded.  In Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998), the 
Federal Circuit held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, CAVC issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

In this case, the veteran has made statements which provide 
evidence of stressors during his Gulf War service.  In May 
1994, a VA psychiatric consultant provided the other two 
pieces to a well grounded claim.  The doctor diagnosed PTSD, 
providing evidence of current disability, and listed the PTSD 
stressors as including the veteran's claimed Gulf War 
experiences, providing evidence connecting the current 
disability to the claimed injury.  All three evidentiary 
elements of a well grounded claim are present in this case.  


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In August 1993, the RO requested stressor information.  The 
veteran responded in September 1993 with 5 pages of detail.  
The RO repeated its request in December 1996 and the veteran 
repeated his response in January 1997.  The service personnel 
record has also been obtained by the RO.  The representative 
has requested that the stressor information be forwarded to 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) [previously the United States Army and Joint 
Services Environmental Support Group (ESG)] for verification.  

After verification information has been developed, the RO 
must evaluate the claim in accordance with the new 38 C.F.R. 
§ 3.304(f).  

The case is REMANDED to the RO for the following:  

1.  The RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary and all 
associated documents should be sent to 
USASCRUR, 7798 Cissna Road, Springfield, 
VA 22150.  See VA MANUAL M21-1.  They 
should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.  

2.  Thereafter, the RO should issue a SSOC 
which reflects consideration of the claim 
under the standard of the new 38 C.F.R. 
§ 3.304(f).  

3.  The RO is reminded that adjudicators 
may not challenge adequacy of a stressor 
(without a medical opinion).  If it is 
felt that the diagnosis or the medical 
report is not supported, they must return 
the file or obtain another examination.  
Cohen v. Brown, 10 Vet. App. 128 (1997).

Following completion of these actions, in accordance with the 
current appellate procedures, the case should be returned to 
the Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 



